DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8, 10 – 16, 22, 23 and 28 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, independent claims 1 and 28 as amended includes the limitation of “at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply to a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply”.  As noted below in the 112(b) section, this limitation is unclear as it can be interpreted two ways.  The first interpretation of this limitation, that the 
A review of the subject specification finds that the specification discloses that a further portion of the received HHO gas supply is delivered to a DPF burner or DPF regenerator system (which includes a DPF burner) (paragraphs [0027], [0028], [0030], [0040], [0042] – [0044], [0056], [0060], [0062], [0073], [0092], [0111], [0133], [0156] and [0282] of the subject disclosure).  As disclosed in the above referenced paragraphs of the subject disclosure, the DPF burner combusts a fuel in the presence of the further portion of the received HHO gas supply to form a heated gas stream, and the heat of the heated gas stream is transferred to the DPF.  The HHO gas supply is combusted upstream of the DPF by the burner, and as such, the HHO gas supply is not delivered to the DPF.   
Accordingly, the limitation of “at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply to a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply” in accordance with the first interpretation of the limitation as presented below in the 112(b) section contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 – 8, 10 – 16, 22, 23, 29 and 30 are rejected by virtue of depending from rejected claims 1 and 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 28 recite in part “at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply to a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply”.  This limitation is unclear as it can be read two different ways.  The first way that this limitation can be read is that the further portion of the received HHO gas supply is delivered to the diesel particulate filter, and the second way that this limitation can be read is that the further portion of the received HHO gas supply is delivered to an exhaust stream of the diesel engine upstream of the diesel particulate filter.  The specification discloses that a further portion of the received HHO gas supply is delivered to a DPF burner or DPF regenerator system (which includes a DPF burner) (paragraphs [0027], [0028], [0030], [0040], [0042] – [0044], [0056], [0060], [0062], [0073], [0092], [0111], [0133], [0156] and [0282] of the subject disclosure).  As disclosed in the above referenced paragraphs of the subject disclosure, the DPF burner combusts a fuel in the presence of the further portion of the received HHO gas supply to form a heated gas stream, and the heat of the heated gas stream is transferred to the DPF.  The HHO gas supply is combusted upstream of the DPF by the DPF burner, and as such, the HHO gas supply is not delivered to the DPF.  Thus, for examination purposes, this limitation will be interpreted as the further portion of the received HHO gas supply is delivered to an exhaust stream of the diesel engine upstream of the diesel particulate filter.
Claims 2 – 8, 10 – 16, 22, 23, 29 and 30 are rejected by virtue of depending from rejected claims 1 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1 – 8, 10 – 16, 22, 23 and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Application Publication No. US 2017/0254259 A1) in view of Morley et al. (U.S. Patent Application Publication No. US 2011/0289906 A1).
Regarding claim 1, as best understood in view of the 112(b) issue noted above, Johnson discloses a system to provide HHO gas to a diesel engine, comprising a multi-point gas distribution system adapted to receive an HHO gas supply, comprising i) a plurality of injectors (702) configured to deliver a portion of the received HHO gas supply at multiple locations about a diesel engine (Figure 7; paragraph [0015]).
Johnson discloses the claimed invention except for at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply upstream of a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply (As noted in the 112(b) rejection above, this limitation is interpreted as the further portion of the received HHO gas supply is delivered to an exhaust stream of the diesel engine upstream of the diesel particulate filter in accordance with the subject specification).
Morley is directed to an engine system which uses HHO gas.  Morley specifically discloses at least one HHO gas injector (36) configured to deliver to an exhaust stream of the diesel engine (12) a portion of the received HHO gas supply (paragraph [0028] discloses hydrogen mixed with an oxygenator, which is HHO gas) upstream of a diesel particulate filter (32) for combusting a fuel in the presence of the portion of the received HHO gas supply (Figures 1 and 8; paragraphs [0025] - [0031] and [0041], where Morley discloses that the HHO gas supply is delivered into the regeneration unit 26, which extends into 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply upstream of a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply as taught by Morley, as both references and the claimed invention are directed to engine systems which use HHO gas.  As disclosed by Morley, it is well known for an engine system to include at least one HHO gas injector configured to deliver a portion of the received HHO gas supply upstream of a diesel particulate filter for combusting the further portion of the received HHO gas supply, to raise the temperature of the exhaust to regenerate a DPF (paragraphs [0004], [0005], [0009], [0010], [0025] – [0031] and [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Morley to include at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply upstream of a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply as taught by Morley, as such a modification would make use of the HHO gas generated by Johnson to assist with raising the temperature of the exhaust to regenerate the DPF, which would improve the reduction of emissions.
Regarding claim 2, Johnson further discloses wherein at least one injector of the plurality of injectors (702) is coupled to an HHO gas outlet (via a lance 710), the at least one injector cooperatively configured with the diesel engine to be fixedly positioned at a predetermined location about the diesel 
Regarding claim 3, Johnson further discloses wherein the at least one injector is configured to be fixedly positioned at a retrofitted attachment point of the diesel engine (paragraph [0081]).
Regarding claim 4, Johnson further discloses wherein the combustion chamber inlet is an air intake orifice (paragraph [0015]).
Regarding claim 5, Johnson further discloses further comprising a control system, the control system configured to control timing and/or duration of the delivering a portion and the delivering a further portion (paragraph [0020]).
Regarding claim 6, Johnson further discloses wherein the timing and/or duration of the further delivering is different from the timing and/or duration of the delivering (paragraph [0020]).
Regarding claim 7, Johnson further discloses wherein the control system is configured to process intake stroke timing data for at least one air intake orifice of the diesel engine (paragraph [0020]).
Regarding claim 8, Johnson further discloses which is adapted to provide HHO gas to a diesel engine coupled to a vehicle (See paragraphs [0021] and [0027]).
 Regarding claim 10, Johnson further discloses wherein the multi-point gas distribution system is adapted to connect to an outlet of an electrolysis unit (paragraph [0015]).
Regarding claim 11, Johnson further discloses wherein the multi-point gas distribution system is adapted to connect to an HHO gas supply system (paragraph [0015]).
Regarding claim 12, Johnson further discloses wherein the multipoint gas distribution system is adapted to connect to an outlet of an electrolysis unit (paragraph [0015]).
Regarding claim 13, Johnson further discloses further comprising a gas pressure regulator (paragraph [0017]).

Regarding claim 15, Johnson further discloses wherein the multi-point gas distribution system is configured to receive the HHO gas supply at a pressure in the range of 45-50 psi (paragraph [0124]).
Regarding claim 16, Johnson further discloses further comprising a heat exchanger, the heat exchanger having a first inlet adapted to connect to an engine coolant line, the heat exchanger having a second inlet adapted to connect to the multipoint gas distribution system (paragraph [0017]).
Regarding claim 22, Johnson further discloses wherein a first injector of the plurality of injectors is configured to deliver HHO gas to a first combustion chamber (720) of the diesel engine during a portion of an intake stroke of a first combustion cylinder, the first combustion cylinder comprising the first combustion chamber (Figure 7; paragraphs [0020], [0022] and [0094]).
Regarding claim 23, Johnson further discloses wherein the portion is less than 50% of the intake stroke (paragraphs [0020] and [0022]; i.e. capable of such use as no ECU or other control is claimed).
Regarding claim 28, as best understood in view of the 112(b) issue noted above, Johnson discloses a system to provide HHO gas to a diesel engine, comprising a multi-point gas distribution system for controlled delivery of an HHO gas supply, comprising a plurality of injectors (702) configured to deliver a portion of the HHO gas supply at multiple locations about a diesel engine, comprising a)    a first injector (702) of the plurality of injectors configured to deliver a first portion of the HHO gas supply to a first location about a first combustion chamber inlet of the diesel engine (Figure 7; paragraph [0015]); b)    a second injector (702) of the plurality of injectors configured to deliver a second portion of the HHO gas supply to a second location about a second combustion chamber inlet of the diesel engine (Figure 7; paragraph [0015]); and c) at least a third injector (702) of the plurality of injectors configured 
Johnson discloses the claimed invention except for at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply upstream of a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply (As noted in the 112(b) rejection above, this limitation is interpreted as the further portion of the received HHO gas supply is delivered to an exhaust stream of the diesel engine upstream of the diesel particulate filter in accordance with the subject specification).
Morley is directed to an engine system which uses HHO gas.  Morley specifically discloses at least one HHO gas injector (36) configured to deliver to an exhaust stream of the diesel engine (12) a portion of the received HHO gas supply (paragraph [0028] discloses hydrogen mixed with an oxygenator, which is HHO gas) upstream of a diesel particulate filter (32) for combusting a fuel in the presence of the portion of the received HHO gas supply (Figures 1 and 8; paragraphs [0025] - [0031] and [0041], where Morley discloses that the HHO gas supply is delivered into the regeneration unit 26, which extends into the exhaust pipe 112.  The exhaust gas stream enters into regeneration unit 26 through apertures 149 where the HHO gas mixes with the exhaust stream, which is then combusted by igniter 148.  It is well known that exhaust gas includes uncombusted fuel.  Thus, the regeneration unit 26 combusts a fuel (the uncombusted fuel in the exhaust) in the presence of the HHO gas supply).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply upstream of a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply as taught by Morley, as both references and the claimed invention are directed to engine systems which use HHO gas.  As disclosed by Morley, it is well known for an engine system to 
Regarding claim 29, Johnson further discloses a first lance (710) cooperatively coupled to the first injector (Figure 7; paragraphs [0015] and [0094]).
Regarding claim 30, Johnson further discloses wherein the first lance defines an outlet distal from the injector, the outlet for positioning within 3 inches of the first combustion chamber inlet (Figure 7; paragraph [0015]). 

Response to Arguments
Applicant’s arguments and amendments filed January 27, 2022 with respect to the drawing objection, the 112(b) rejections, and the 35 USC 102(a)(1) rejection have been fully considered and are persuasive.  
The Office notes that new 112(a) and 112(b) rejections have been presented as a result of the amendments to the claims.
Regarding the 35 USC 103 rejection of independent claims 1 and 28, the applicant alleges that there is no teaching or suggesting in Morley of introducing an HHO gas to a DPF for combusting a fuel in 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., diverting an HHO gas supply stream from introduction into a diesel engine to the exhaust stream for use in a DPF) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that the limitation of “at least one HHO gas injector configured to deliver to an exhaust stream of the diesel engine a further portion of the received HHO gas supply to a diesel particulate filter for combusting a fuel in the presence of the further portion of the received HHO gas supply” is interpreted as the further portion of the received HHO gas supply is delivered to an exhaust stream of the diesel engine upstream of the diesel particulate filter in accordance with the subject specification in view of the 112(b) rejection above.  
Further, as noted above, Morley discloses at least one HHO gas injector (36) configured to deliver to an exhaust stream of the diesel engine (12) a portion of the received HHO gas supply (paragraph [0028] discloses hydrogen mixed with an oxygenator, which is HHO gas) upstream of a diesel particulate filter (32) for combusting a fuel in the presence of the portion of the received HHO gas supply (Figures 1 and 8; paragraphs [0025] - [0031] and [0041], where Morley discloses that the HHO gas supply is delivered into the regeneration unit 26, which extends into the exhaust pipe 112.  The exhaust gas stream enters into regeneration unit 26 through apertures 149 where the HHO gas mixes with the exhaust stream, which is then combusted by igniter 148.  It is well known that exhaust gas includes uncombusted fuel.  Thus, the regeneration unit 26 combusts a fuel (the uncombusted fuel in the exhaust) in the presence of the HHO gas supply).  
Thus, Morley discloses introducing an HHO gas upstream of a DPF for combusting a fuel in the presence of HHO gas.  
Accordingly, the rejections of independent claims 1 and 28, and dependent claims 2 – 8, 10 – 16, 22, 23, 29 and 30, as unpatentable over Johnson in view of Marley is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746